Citation Nr: 1025338	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss, plantar warts of the left 
foot, varicose veins of both lower extremities, tinnitus, and 
posttraumatic stress disorder (PTSD) prevent him from engaging in 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  As the claim for a TDIU is herein 
granted, any failure with respect to the duty to notify or assist 
is nonprejudicial.    

The Veteran contends that he is entitled to a TDIU.  
Specifically, he has reported that he retired from his job in 
1989 because his duties as an electrician required that he stand, 
squat, and kneel for long periods of time, none of which he was 
able to do as a result of his service-connected disabilities.    

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total if it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of 1) a single service-connected disability ratable at 60 
percent or more, or 2) as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the Veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or the 
impairment caused by non-service- connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the 
credibility and probative value of evidence, and, provided that 
it offers an adequate statement of reasons or bases, the Board 
may favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board is not free to ignore the opinion of a 
treating physician, it is free to discount the credibility of 
that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

The Board notes that the fact that a Veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

In this case, service connection is in effect for bilateral 
hearing loss, rated as 60 percent disabling; plantar warts of the 
left foot, rated as 10 percent disabling; varicose veins of the 
right lower extremity, rated as 10 percent disabling; varicose 
veins of the left lower extremity, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and PTSD, rated as 10 
percent disabling.  Accordingly, the Veteran meets the percentage 
requirements of 38 C.F.R. § 4.16 because his bilateral hearing 
loss is rated at 60 percent and his combined disability rating is 
80 percent.  

A review of the record indicates that, following separation from 
service in 1954, the Veteran finished his high school education 
and then went to work in the dietary service at a VA Medical 
Center from 1956 to 1959.  Thereafter, he took a job as a 
civilian worker at an Air Base, where he worked in the electric 
department for 30 years before being transferred to a different 
facility to work as a journeyman/electrician for 6 more years.  
The Veteran retired from his job in 1989, and there is no 
indication that he has worked since.  As noted above, the Veteran 
has reported that he medically retired from his position as an 
electrician because he was no longer able to stand, squat, or 
kneel for long periods of time as a result of his service-
connected disabilities, and specifically, as a result of his 
varicose veins.  

VA treatment records indicate that, in January 2006, the Veteran 
was fitted for new hearing aids for his moderate to profound 
right ear hearing loss and moderate to severe left ear hearing 
loss.  At that time, the doctor noted that the Veteran's hearing 
and speech discrimination had significantly declined in both ears 
since his last audiological test in 2001.  

In April 2006, the Veteran was afforded a VA examination of his 
varicose veins and plantar warts.  In regard to his varicose 
veins, the Veteran reported that the veins in his legs had become 
more bothersome over the past year such that they were tender to 
touch, swelled at night, caused pain, and disrupted his sleep.  
The Veteran also reported having increased weakness in his legs 
over the past two years.  In this regard, the examiner stated 
that the Veteran's peripheral neuropathy and osteoarthritis of 
the knees were also contributing to such pain and weakness.  On 
examination, the Veteran had visible varicose veins on the 
lateral aspect of both legs, which were congested, swollen, 
palpable, and tender to touch.  The examiner also reported that 
the Veteran had bilateral peripheral edema and significant skin 
changes to his left lower extremity.  Finally, the examiner noted 
that the Veteran had a great deal of difficulty rising out of the 
chair without using his arms and had to use a cane to walk.  

In regard to his plantar warts, the Veteran reported that the 
warts on his left foot caused him great pain when walking, and 
that as he had aged, he was less capable of self-treating the 
warts (i.e., excise them with a razor).  The examiner reported 
that the Veteran had two plantar warts on the left foot, which 
were both tender to touch.  The examiner also reported that the 
Veteran's left foot was shinier than the right and had eczematous 
changes, very dry skin, and hidrotic skin.  

Based on her examination, the examiner diagnosed the Veteran with 
plantar warts, which were causing discomfort on ambulation, 
thereby affecting his daily activities; and varicose veins, which 
were causing significant pain due to the congestion and swelling 
in his veins, thereby affecting his sleep and activities of daily 
living.  The examiner went on to provide the opinion that the 
Veteran's plantar warts were a contributing factor to his overall 
declining ability to ambulate, and that together with his 
peripheral neuropathy and osteoarthritis, the warts were causing 
increased difficulty in ambulating and were having a great impact 
on his activities of daily living.  

A May 2006 VA audiological examination revealed that the Veteran 
had hearing loss in accordance with VA standards.  See 38 C.F.R. 
3.385.  Based on the Veteran's audiometric results, the examiner 
diagnosed him with moderate to profound sensorineural right ear 
hearing loss and moderate to severe sensorineural left ear 
hearing loss.  However, no opinion as to the occupational 
impairment caused by the Veteran's hearing disability was offered 
at that time.  

At his May 2006 VA psychiatric examination, the Veteran reported 
that he slept only three to four hours a night, had nightmares on 
a fairly regular basis, was a restless sleeper, experienced 
occasional flashbacks, avoided movies that triggered thoughts 
about war, and had intrusive thoughts about once a week, a hyper-
startle response, difficulty concentrating, and mild 
irritability.  Based on this examination, the examiner diagnosed 
the Veteran with PTSD and assigned him a Global Assessment of 
Functioning (GAF) score of 50, which contemplates moderate 
symptoms (such as flat affect, circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social and 
occupational functioning (such as few friends and conflicts with 
peers or co-workers).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994).  In this regard, the examiner stated that the Veteran had 
mild impairment in social functioning.  

In July 2006, the Veteran reported having bilateral calf pain, 
and in October 2006, the Veteran reported having lower extremity 
pain and weakness, including bilateral calf pain.  Subsequently, 
in November 2006, a doctor noted that the Veteran had bilateral 
edema in the lower extremities.  

During audiological treatment in February 2007, the Veteran 
reported having decreased hearing with difficulty understanding 
speech, especially when he could not see the speaker's face.  The 
doctor diagnosed him with moderate to severe sensorineural 
hearing loss with poor speech discrimination in the left ear, and 
moderate to profound sensorineural hearing loss with very poor 
speech discrimination in the right ear.  

In April 2007, the Veteran sought treatment for his varicose 
veins of both lower extremities, reporting that he had difficulty 
getting up and sitting down.  The doctor noted that the Veteran 
had chronic bilateral venous changes and walked with a cane.  

In June 2007, the Veteran sought treatment for severe burning 
bilateral foot pain, and the doctor noted that the Veteran was 
very unsteady and unable to ambulate.  At that time, the Veteran 
was encouraged to wear thromboembolic disease (TED) hose for his 
varicose veins.  Additionally, vascular laboratory results dated 
in October 2007 revealed valvular insufficiency of the greater 
and lesser sephoenous veins from the mid-thigh to the ankle with 
varicosities in the upper and mid-calf of the right leg, and 
incompetency of the femoral vein from the mid-thigh to the ankle, 
as well as insufficiency of the greater saphenous vein starting 
from the knee with varicosities on the mid-calf, in the left leg.  
At that time, the doctor noted that the Veteran was very unsteady 
when standing.  

During treatment in December 2007, the Veteran reported having 
leg pain with movement, and the doctor noted that the Veteran had 
a slow gait and used a cane.  Additionally, in February 2009, the 
Veteran was noted to use a walker to ambulate in his home.  

A March 2009 VA examination report regarding the Veteran's 
varicose veins notes the Veteran's report that his varicose veins 
were more painful than they had been in the past, even though 
they were now smaller.  In this regard, the Veteran reported that 
his leg pain made it difficult to stand.  The examiner noted that 
the Veteran had a history of bilateral varicose veins in his 
lower legs, with varicose veins currently visible, but flush with 
the skin such that they could not be palpated.  The examiner also 
noted that the Veteran had bilateral edema, skin discoloration, 
and constant bilateral leg pain, including pain at rest and pain 
after prolonged walking and standing.  Based on his review of the 
claims file and his examination of the Veteran, the examiner 
diagnosed the Veteran with varicose veins, and reported that this 
disability precluded exercise and exertion, and had a significant 
impact on his ability to work.  In this regard, the examiner 
noted that the Veteran had been medically retired for over 20 
years and reported that he had retired due to his leg pain, and 
went on to provide the opinion that the Veteran's multiple 
comorbidities prevented him from working.  Specifically, the 
examiner stated that the Veteran's varicose veins impacted his 
ability to work insofar as they caused decreased concentration, 
decreased mobility, weakness/fatigue, decreased strength, and 
pain.  The examiner also reported that this condition affected 
his activities of daily living insofar as it prevented him from 
doing chores, shopping, exercising, doing sports, traveling, 
feeding, bathing, dressing, toileting, and grooming.  

At the Veteran's March 2009 VA examination of his plantar warts, 
the examiner noted that the Veteran was currently non-ambulatory 
as a result of his bilateral knee osteoarthritis and was in a 
wheelchair.  The examiner also reported that the Veteran was 
unable to ambulate for more than 15 minutes.  The examiner 
indicated that the Veteran had previously experienced left foot 
pain as a result of his plantar warts, but that he was currently 
unable to delineate his left foot pain from his knee pain, which 
had also been causing pain for many years.  Based on a review of 
the claims file, examination of the Veteran, and x-ray results, 
the examiner diagnosed the Veteran with healed plantar warts, 
reporting that his service-connected plantar warts were no longer 
affecting his ability to work.  The examiner then went on to 
provide the opinion that the Veteran's non-service connected 
disabilities and his advancing age played a significant role in 
his inability to stand or ambulate, affecting his ability to gain 
gainful employment.  

An April 2009 VA audiological examination report shows that the 
Veteran has hearing loss in accordance with VA standards.  See 38 
C.F.R. § 3.385.  Based on the Veteran's audiological test 
results, the examiner diagnosed him with moderately severe to 
profound sensorineural hearing loss bilaterally with very poor 
speech discrimination, as well as tinnitus.  In regard to the 
occupational impairment caused by the Veteran's hearing loss, the 
examiner provided the opinion that the Veteran's hearing loss did 
not preclude him from gainful employment.  However, he went on to 
report that the extent of the Veteran's hearing loss would make 
understanding speech and communication difficult in all listening 
environments without the use of hearing aids.  The examiner also 
reported that although the Veteran would be expected to hear 
fairly well in quiet situations when people were speaking to him 
at close range and with hearing amplification, that even with 
hearing aids, the Veteran would be expected to have difficulty 
understanding speech in noisy environments, especially with a 
lack of visual cues.  

An April 2009 VA psychiatric examination report notes that the 
Veteran had difficulty hearing and ambulated in a wheelchair.  
The examiner also noted that the Veteran had worked for the 
government for 34 years at three different jobs, including his 
last position at the Red River Army Depot, from which he had 
retired in 1989.  The examiner reported that the Veteran's PTSD 
was manifested by nightmares about three times a week, distressed 
sleep, avoidance of conversations regarding the war, social 
isolation, and a tendency to become easily frustrated.  The 
examiner also reported that the Veteran was fairly socially 
isolated and unable to involve himself in activities; however, he 
noted that based on his wife's reports, the Veteran had not 
experienced trouble concentrating or poor social relationships at 
his previous place of employment.  The examiner also reported 
that the Veteran was unable to do serial 7's, to spell words 
forwards or backwards, or to manage his finances.

After reviewing the Veteran's pertinent history, examining the 
Veteran, and  questioning the Veteran's wife and daughter, the 
examiner diagnosed the Veteran with chronic PTSD and, considering 
only his PTSD, assigned him a GAF score of 65, which contemplates 
some mild symptoms (such as depressed mood and mild insomnia), or 
some difficulty in social and occupational functioning (such as 
occasional truancy).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994).  However, the examiner went on to report that, taking all 
of the Veteran's physical conditions into consideration with his 
PTSD, his GAF score was closer to 45, which contemplates serious 
symptoms or serious impairment in several areas, such as work and 
family relations (i.e., having no friends and being unable to 
keep a job).  See id.  In this regard, the examiner noted that 
the Veteran's level of impairment was difficult to assess as the 
Veteran's wife had to provide most of the information due to the 
Veteran's difficulty hearing.  However, he indicated that the 
Veteran's PTSD seemed to cause only minimal occupational 
impairment insofar as he had been able to work for 34 years 
without instances of being unable to go to work due to lack of 
sleep or motivation, and without difficulty concentrating, 
arguments with co-workers, or poor social relationships at work.  
The examiner then provided the opinion that the Veteran was now 
unable to work, but that this was due to his multiple physical 
conditions and age, rather than his PTSD.  Significantly, 
however, in providing the opinion that the Veteran's ability to 
work was only minimally impaired by his PTSD, the examiner only 
considered his ability to work at his past job, which he retired 
from over 20 years ago in 1989, rather than discussing the 
current level of impairment caused by his PTSD.  

On this record, and in particular the reports that, even with 
hearing amplification, the Veteran would need to be at close 
range to hear in quiet situations and would have difficulty 
hearing in noisy situations without social cues; the reports that 
the Veteran's varicose veins significantly impact his ability to 
work insofar as they cause decreased concentration, decreased 
mobility, weakness/fatigue, decreased strength, and pain; the 
recent assignment of a GAF score of 65 when considering only the 
Veteran's PTSD, and 45 when considering his PTSD and multiple 
physical disabilities; as well as the March 2009 VA examiner's 
opinion that the Veteran's multiple comorbidities prevent him 
from working, the Board finds that reasonable doubt exists as to 
whether the Veteran is able to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.  Accordingly, applying the doctrine of the benefit 
of the doubt, the Board grants the Veteran's claim of entitlement 
to TDIU.  38 U.S.C.A. § 5107(b).


ORDER

A total disability rating based on individual unemployability is 
granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


